DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3.	In the amendment filed on 9/27/2018, claims 1-19 have been cancelled. Claims 20-39 have been added. The currently pending claims considered below are Claims 20-39,


Priority
4.	Applicant’s claim for the benefit of a prior-filed US application 13/796,598, filed 3/12/2013, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  


Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 20-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newsome et al. (US Publication 2011/0072086 A1) in view of Elliott et al. (US Publication 2010/0125491 A1)
	As per claim 20, Newsome teaches A computer-implemented method to provide content items in conjunction with electronic documents selected from several content items associated with a content item campaigns, comprising: (see Abstract)
receiving, by one or more computing devices, a plurality of content items, wherein each of the plurality of content items is associated with at least one characteristic of a user device; (paragraphs 0219, 0223, 0370, content and files are page components associated with profiles, including page profile, ad-banner profiles, 
receiving, by one or more computing devices, a request to serve a content item in conjunction with an electronic document on a user computing device; (paragraph 0308, 0346, a landing page is requested by a browser of a device)
identifying, by the one or more computing devices, a particular content item from the plurality of content items, wherein the characteristic of the user device associated with the particular content item corresponds to a characteristic of the user computing device; (paragraph 0349, 0412, based on device display characteristics, profiles are selected with associated page components)
and providing, by the one or more computing devices, the identified content item to the user computing device for display in conjunction with the electronic document. (paragraph 0363, 0372, 0423, the page is rendered containing the relevant selected page components)
Newsome does not explicitly indicate a plurality of content items associated with a content item campaign.
Elliott teaches a plurality of content items associated with a content item campaign. (paragraph 0030, 0055, 0062, 0066, advertising content is associated with an advertising campaign and delivered to users, advertising content interpreted as content items and advertising campaign interpreted as content item campaign).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Newsome’s method of providing adaptive rendering of 
As per claim 21, Newsome teaches identifying, by the one or more computing devices, the particular content item from the plurality of content items, wherein the particular content item is associated with characteristics of the user of the electronic device. (paragraph 0208, 0277, user preference information)
As per claim 22, Newsome teaches the characteristics of the user computing device are based on the size of a display of the user computing device. (paragraph 0374, 0436, size information)
As per claim 23, Newsome teaches the particular content item is identified based on a past performance of the particular content item compared to a past performance of other content items. (paragraph 0087, 0159, 0182, previously shared content)
As per claim 24, Newsome teaches the particular content item is identified based on a past performance of content items similar to the particular content item. (paragraph 0162, 0202, mobile keywords)
As per claim 25, Newsome teaches the one or more computing devices biases a newer content item in the plurality of content items for identification over a content item that is older. (paragraph 0171, 0181, sort based on date and time)
As per claim 26, Newsome teaches the particular content item comprises a particular image. (paragraph 0354, 0374, thumbnail images of content)
As per claim 27, Newsome teaches the particular content item comprises a particular set of text. (paragraph 0123, 0182, text content)
As per claim 28, Newsome teaches the electronic document is a website. (paragraph 0419, HTML web page)

As per claim 29, Newsome teaches A computer program product, comprising: (see Abstract)
a non-transitory computer-readable storage device having computer-executable program instructions embodied thereon that when executed by one or more computing devices cause the computer to provide content items in conjunction with electronic documents selected from several content items associated with a content item campaigns, the computer-readable program instructions comprising: (paragraph 0042, storage media)
computer-executable instructions to receive a plurality of content items, wherein each of the plurality of content items is associated with at least one characteristic of a user device; (paragraphs 0219, 0223, 0370, content and files are page components associated with profiles, including page profile, ad-banner profiles, and thumbnail profiles, page components interpreted as content items, paragraph 0328, 0414, the page components associated with device characteristics based on profile information)

computer-executable instructions to identify a particular content item from the plurality of content items, wherein the characteristic of the user device associated with the particular content item corresponds to a characteristic of the user computing device; (paragraph 0349, 0412, based on device display characteristics, profiles are selected with associated page components)
and computer-executable instructions to provide the identified content item to the user computing device for display in conjunction with the electronic document. (paragraph 0363, 0372, 0423, the page is rendered containing the relevant selected page components)
Newsome does not explicitly indicate a plurality of content items associated with a content item campaign.
Elliott teaches a plurality of content items associated with a content item campaign. (paragraph 0030, 0055, 0062, 0066, advertising content is associated with an advertising campaign and delivered to users, advertising content interpreted as content items and advertising campaign interpreted as content item campaign).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Newsome’s method of providing adaptive rendering of content based on device characteristics with Elliott’s ability to identify advertising content for users based on advertisement campaign information. This gives the user the ability to associate page component to be provided to a user with advertising campaign 
As per claim 30, Newsome teaches identifying the particular content item from the plurality of content items, wherein the particular content item is associated with characteristics of the user of the electronic device. (paragraph 0208, 0277, user preference information)
As per claim 31, Newsome teaches the characteristics of the user computing device are based on the size of a display of the user computing device. (paragraph 0374, 0436, size information)
As per claim 32, Newsome teaches the particular content item is identified based on a past performance of the particular content item compared to a past performance of other content items. (paragraph 0087, 0159, 0182, previously shared content)
As per claim 33, Newsome teaches the particular content item is identified based on a past performance of content items similar to the particular content item. (paragraph 0162, 0202, mobile keywords)
As per claim 34, Newsome teaches the one or more computing devices biases a newer content item in the plurality of content items for identification over a content item that is older. (paragraph 0171, 0181, sort based on date and time)

As per claim 35, Newsome teaches A system to provide content items in conjunction with electronic documents selected from several content items associated with a content item campaigns, comprising: (see Abstract)

and a processor communicatively coupled to the storage device, wherein the processor executes application code instructions that are stored in the storage device to cause the system to: (paragraph 0036, 0042, PC with processor)
receive a plurality of content items, wherein each of the plurality of content items is associated with at least one characteristic of a user device; (paragraphs 0219, 0223, 0370, content and files are page components associated with profiles, including page profile, ad-banner profiles, and thumbnail profiles, page components interpreted as content items, paragraph 0328, 0414, the page components associated with device characteristics based on profile information)
receive a request to serve a content item m conjunction with an electronic document on a user computing device; (paragraph 0308, 0346, a landing page is requested by a browser of a device)
identify a particular content item from the plurality of content items, wherein the characteristic of the user device associated with the particular content item corresponds to a characteristic of the user computing device; (paragraph 0349, 0412, based on device display characteristics, profiles are selected with associated page components)
and provide the identified content item to the user computing device for display in conjunction with the electronic document. (paragraph 0363, 0372, 0423, the page is rendered containing the relevant selected page components)
Newsome does not explicitly indicate a plurality of content items associated with a content item campaign.

It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Newsome’s method of providing adaptive rendering of content based on device characteristics with Elliott’s ability to identify advertising content for users based on advertisement campaign information. This gives the user the ability to associate page component to be provided to a user with advertising campaign information. The motivation for doing so would be to better provide targeted advertisements though mobile devices (paragraph 0003) 
As per claim 36, Newsome teaches the particular content item comprises the particular image. (paragraph 0354, 0374, thumbnail images of content)
As per claim 37, Newsome teaches the particular content item comprises a particular set of text. (paragraph 0123, 0182, text content)
As per claim 38, Newsome teaches the electronic document is a website. (paragraph 0419, HTML web page)
As per claim 39, Newsome teaches identifying further comprises identifying a particular content item from the plurality of content items, wherein the particular content item is associated with characteristics of the user of the electronic device. (paragraph 0208, 0277, user preference information)

Response to Arguments
7.	Applicant’s arguments, filed on 12/18/2019, with respect to claim(s) 20-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patel (US Publication 2006/0294084 A1)
Ortmanns (US Patent 8,555,150 B1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168